United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-888
Issued: November 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2010 appellant, through her attorney, filed a timely appeal from the
September 29, 2009 nonmerit decision of the Office of Workers’ Compensation Programs.
Because more than one year has elapsed between the last merit decision of September 10, 2008
and the filing of this appeal on February 18, 2010, the Board lacks jurisdiction to review the
merits of appellant’s case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
Appellant, then a 45-year-old custodian, filed a traumatic injury claim (Form CA-1) on
March 6, 2008 alleging that on February 29, 2008 she was walking in front of an elevator when
another employee was exiting his office and she tripped and fell after making physical contact
with him. She alleged that she injured both of her legs, both of her arms and her left knee.
By decision dated June 20, 2008, the Office denied appellant’s claim, finding that she did
not submit sufficient medical evidence to establish that she sustained an injury under the Federal
Employees’ Compensation Act.2 While appellant established that the employment incident
occurred, she failed to provide a firm diagnosis that could be connected to the incident.
On July 17, 2008 appellant requested reconsideration and submitted a July 16, 2008
medical report by Dr. Nelson Henry, a Board-certified family practitioner, in support of her
claim. Dr. Henry diagnosed resolving trauma to the right knee, right leg, left leg, right arm,
shoulders and right hip.
By decision dated September 10, 2008, the Office denied modification of the June 20,
2008 decision, finding that the submitted evidence did not establish that appellant sustained an
injury as defined in the Act.
On November 22, 2008 appellant requested reconsideration.
She submitted a
November 10, 2008 report by Dr. Henry containing the same diagnosis as the July 16, 2008
report.
By decision dated January 22, 2009, the Office denied appellant’s request.
On September 2, 2009 appellant requested reconsideration. She resubmitted the medical
report by Dr. Henry dated November 10, 2008.
By decision dated September 29, 2009, the Office denied appellant’s request for
reconsideration of the merits. It found that she did not raise a relevant legal argument not
previously considered and the medical report of Dr. Nelson had been previously considered by
the Office.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act3
the Office’s regulations provide that a timely request for reconsideration in writing may be
reviewed on its merits if the employee has submitted evidence or an argument that either:
(1) shows that the Office erroneously applied or interpreted a specific point of law; (2) advances
a relevant legal argument not previously considered by the Office; or (3) or constitutes relevant
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8101 et seq. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

2

and pertinent new evidence not previously considered by the Office.4 The Board has held that
the submission of evidence which repeats or duplicates evidence already in the case record does
not constitute a basis for reopening a case.5
ANALYSIS
In support of her September 2, 2009 reconsideration request, appellant submitted a
November 10, 2008 report by Dr. Henry. The Board notes that the report was previously of
record and had been reviewed by the Office in a decision dated January 22, 2009. As the report
repeats evidence already in the case record and previously reviewed by the Office, it is not
relevant and pertinent new evidence.
Appellant further did not submit any evidence to show that the Office erroneously
applied or interpreted a specific point of law or that advances a relevant legal argument not
previously considered by the Office. Therefore, she has not established a basis for reopening her
case for a merit review.6
CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by the Office or evidence or argument which
shows that the Office erroneously applied or interpreted a specific point of law. Therefore, the
Office properly refused to reopen her claim for further consideration of the merits of her claim
under 5 U.S.C. § 8128.

4

20 C.F.R. § 10.606(b)(2). See L.T., 61 ECAB ___ (Docket No. 09-1798, issued August 5, 2010).

5

Eugene F. Butler, 36 ECAB 393 (1984).

6

See L.H., 59 ECAB 253 (2007), D.K., 59 ECAB 141 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

